Citation Nr: 1220361	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  04-07 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder to include lumbar myositis and herniated discs.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to May 1976, and subsequently served in the Army National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for a low back disorder.  The Veteran disagreed and perfected an appeal.  The Veteran subsequently moved and the Buffalo, New York, RO assumed jurisdiction.  The Veteran has once again moved and the San Juan, Puerto Rico, RO has current jurisdiction of the claim.

The Veteran originally sought a hearing before the Board and one was scheduled.  The Veteran, however, did not appear at the hearing.  Accordingly, the Board adjudicated the Veteran's claim and issued a decision in August 2005 that denied the Veteran's claim.  The Veteran then submitted a request to have a hearing rescheduled and showed good cause why he did not appear at the first hearing.  The Veteran's request was granted and the Veteran presented testimony in support of his claim at a June 2009 hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

An August 2009 Board decision vacated the August 2005 Board decision, and a separate August 10, 2009, decision remanded the Veteran's claim for further evidentiary development.

The Board sent a January 4, 2012, letter to the Veteran at his address in Puerto Rico, informing him that the VLJ who conducted the June 2009 hearing was no longer a member of the Board.  The letter presented the Veteran the opportunity to have a new hearing before an active VLJ and informed the Veteran that if he did not respond within 30 days from the date of the letter, it would be assumed that he did not want a new hearing and that his claim would be adjudicated without a new hearing.  The record shows that no response was received within the 30 day period.  Accordingly, the Board will proceed with adjudication of the claim.  

It is noted that a VA medical record dated in July 2008 includes language that has not been translated from Spanish to English.  However, as the untranslated portion has reference to discharge instructions following hospitalization for a condition unrelated to the low back, the document is not relevant to the appeal.  Accordingly, this document is not relevant and translation is not required.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder.  He testified at the June 2009 hearing that he injured his back during service when he fell from a truck onto ammunition that he was loading and that he has experienced low back pain intermittently ever since.  See hearing transcript at pages 2-3, 7.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In response to the Board's August 2009 remand, the San Juan RO provided the Veteran with a medical examination in March 2011.  The March 2011 examiner diagnosed the Veteran with lumbar myositis with spasms, and herniated discs at L3-4, L4-5, and L5-S-1.  The record also includes service treatment records revealing that the Veteran was treated in March 1975 for lumbar strain caused by heavy lifting; June 1975 entries show continued treatment for lumbar pain and spasms; a June 1975 physical profile provided the Veteran with a 30 day respite from heavy lifting; and, in an October 1975 statement of medical history, the Veteran reported continued back pain.  The record also includes treatment records from Dr. Radney, a chiropractor, who treated the Veteran for low back problems from May 1987 to November 2002, and service treatment records from the Veteran's National Guard service.  

The March 2011 VA examiner indicated in the examination report that he had reviewed the Veteran's VA claims folder and examined the Veteran, and then rendered an opinion that it was not at least as likely that the Veteran's current back disorder was related to his active duty service.  The examiner supported his opinion with the rationale that the Veteran "claims trauma history in 1971" but that the evidence showed a "1974 diagnosis" of lower back muscle strain, not trauma.  As stated above, the Veteran contended that his back condition had its onset in 1975, not 1971, and the service treatment records show diagnosis in 1975, not 1974.  The Board is unable to discern from the VA examiner's report whether the examiner simply used the Veteran's statement at the examination regarding the dates; it is clear, however, that the records in evidence do not reflect what the examiner reported. 

The examiner's reported date of onset of the Veteran's condition as 1971 and a reported 1974 diagnosis of lumbar strain are inaccurate and to the extent that they were factors in the examiner's rationale, the rationale was based on a factually inaccurate premise.  See Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (noting that an opinion based on an inaccurate history has essentially no probative value).  The United States Court of Appeals for Veterans Claims (the Court) has held that once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 202 (2007).  The Court has also held that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary, and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  The August 2009 remand required an adequate examination be performed; the March 2011 examination does not adequately address accurate clinical and historical information of record.  Accordingly, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of his currently diagnosed back disability and its relationship to service, if any.

In addition, the record includes a reference in an October 2009 VA treatment record that the Veteran was receiving benefits from the Social Security Administration (SSA), and treatment records from the Veteran's chiropractor indicate that the Veteran received worker's compensation for an injury suffered on the job in about 1988.  VA should take reasonable steps to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from SSA pertaining to any decision(s) on claims for disability benefits and the records, including medical records that were considered by that agency.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Also attempt to obtain records pertaining to a claim for worker's compensation received in about 1988 in Georgia.  If authorization is necessary in order to obtain the records, contact the Veteran and request that he provide a completed authorization form.  

3.  After completion of the steps above, provide the Veteran with an examination by an appropriate VA examiner who should review the Veteran's VA claims folder prior to the examination.  The examiner should report the current nature and extent of the Veteran's low back condition and provide an opinion whether it is at least as likely as not that the current back condition began in or is related to the Veteran's active duty service.

The examiner is informed that the March 2011 examination report is insufficient as it was based on an inaccurate factual premise that the Veteran was first diagnosed in 1974 rather than in March 1975 and that the injury occurred in 1971 rather than in 1975.  In providing the opinion, the examiner's attention is directed to the Veteran's reports that he has had symptoms since the 1975 injury.

4.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


